Filed:   June 2, 2014

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2328
                      (8:09-cv-00651-HMH-BHH)


ROBERT ALAN BERKOWITZ,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; NATIONAL TECHNOLOGY LEASING
CORPORATION;    CARECREDIT,    INCORPORATED   -    GE   MONEY
COMPANY; ELAVON, INCORPORATED; CHASE PAYMENTECH; FIRST DATA
MERCHANT SERVICES CORPORATION; HPSC, INCORPORATED - GE
HEALTHCARE   FINANCIAL   SERVICES;   GREAT  AMERICAN  LEASING
CORPORATION; DF SERVICES, LLC,

                Respondents – Appellees,

          and

PATTERSON DENTAL SUPPLY, INCORPORATED; WACHOVIA BANK, N.A.;
BANK OF ANDERSON, NA; CITY OF ANDERSON; BLUE CROSS & BLUE
SHIELD OF SOUTH CAROLINA; DELTA DENTAL PLAN OF MISSOURI;
CIGNA HEALTHCARE BENEFITS, INCORPORATED; CIGNA CORPORATION;
METROPOLITAN LIFE INSURANCE COMPANY; BARTON R. BRIGHT, III,
a/k/a Chip; NATIONAL PROCESSING COMPANY; GLOBAL PAYMENTS,
INCORPORATED; BANK OF AMERICA; FIFTH THIRD BANK OPERATIONS;
LEGAL ENTRY MD IMOC2Q,

                Respondents.



                               O R D E R


          The Court amends its opinion filed October 25, 2010,

as follows:
          On the cover sheet, the case caption is amended to

correctly identify Respondents-Appellees and Respondents.



                                    For the Court – By Direction


                                        /s/ Patricia S. Connor
                                                  Clerk




                                2
                               UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2328


ROBERT ALAN BERKOWITZ,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; NATIONAL TECHNOLOGY LEASING
CORPORATION;    CARECREDIT,    INCORPORATED   -    GE   MONEY
COMPANY; ELAVON, INCORPORATED; CHASE PAYMENTECH; FIRST DATA
MERCHANT SERVICES CORPORATION; HPSC, INCORPORATED - GE
HEALTHCARE   FINANCIAL   SERVICES;   GREAT  AMERICAN  LEASING
CORPORATION; DF SERVICES, LLC,

                Respondents – Appellees,

          and

PATTERSON DENTAL SUPPLY, INCORPORATED; WACHOVIA BANK, N.A.;
BANK OF ANDERSON, NA; CITY OF ANDERSON; BLUE CROSS & BLUE
SHIELD OF SOUTH CAROLINA; DELTA DENTAL PLAN OF MISSOURI;
CIGNA HEALTHCARE BENEFITS, INCORPORATED; CIGNA CORPORATION;
METROPOLITAN LIFE INSURANCE COMPANY; BARTON R. BRIGHT, III,
a/k/a Chip; NATIONAL PROCESSING COMPANY; GLOBAL PAYMENTS,
INCORPORATED; BANK OF AMERICA; FIFTH THIRD BANK OPERATIONS;
LEGAL ENTRY MD IMOC2Q,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-00651-HMH-BHH)


Submitted:   October 19, 2010                Decided:   October 25, 2010
Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Alan Berkowitz, Appellant Pro Se.  George John Conits,
Assistant United States Attorney, Greenville, South Carolina;
Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Robert    Alan     Berkowitz          seeks    to   appeal     the    district

court’s order denying in part and granting in part the United

States’ motion to dismiss some, but not all, of the respondents

in   his    petition    to     quash      summonses         issued   by    the     Internal

Revenue Service upon third-party record-keepers.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),     and    certain     interlocutory          and    collateral         orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.     Loan    Corp.,     337 U.S. 541,   545-46     (1949).          The   order

Berkowitz     seeks    to     appeal      is    neither      a   final     order    nor    an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral   argument       because       the    facts      and    legal     contentions        are

adequately        presented    in    the       materials      before      the    court    and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                               3